IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                              _____________________

                                   No. 98-11202
                              _____________________


MID-CONTINENT CASUALTY COMPANY,

                                                          Plaintiff-Appellee,

                                       versus

KALVIN LYNCH; ET AL.,

                                                                   Defendants,

BOB WHITE; JEAM WHITE,

                                           Defendants-Appellants.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          (4:97-CV-938-Y)
_________________________________________________________________

                                 August 19, 1999

Before JOLLY and SMITH, Circuit Judges, and VANCE,* District Judge.

PER CURIAM:**

       Kalvin Lynch, an employee of B&B Detail Shop (“B&B”), got into

an accident with a car driven by Bob White while he was picking up

a co-worker’s son from school in a car that was being serviced by

B&B.        The   car   was   owned   by   New   Vandergriff   Chevrolet   (“New

Vandergriff”), and insured by Mid-Continent Casualty Company (“Mid-

Continent”).        This case involves a declaratory judgment action

       *
     District Judge of the Eastern District of Louisiana, sitting
by designation.
       **
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
brought by Mid-Continent asking the court to declare that it has no

duty to defend or indemnify Kalvin Lynch.                The district court

granted summary judgment in favor of Mid-Continent on the basis of

a clause in the insurance agreement that excluded coverage when the

vehicle was operated by “[s]omeone using a covered auto while he or

she is working in a business of selling, servicing, repairing,

parking or storing autos unless that business is your [i.e., New

Vandergriff’s] garage operations.”

     On appeal, the Whites argue that the district court erred in

interpreting and applying this exclusion because (1) Kalvin Lynch

was not in the business of servicing or repairing autos at the time

he had the accident, (2) even though B&B is not owned by New

Vandergriff,   it   still   should       be   regarded    as    part   of   New

Vandergriff’s garage operations, and (3) even if the exclusion did

apply, it would leave the vehicle without insurance coverage and

therefore violate the Texas Motor Vehicle Safety Responsibility

Act, Tex. R. Civ. Stat. Ann. art. 6701h § 601.                 Having reviewed

the record, studied the briefs, and considered the oral arguments

presented to this court, we find no error in the district court’s

well articulated opinion.    We therefore AFFIRM the judgment of the

district court.

                                                           A F F I R M E D.




                                     2